DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I of Group I, claims 1-7 in the reply filed on 9/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
REJECTONS BASED UPON PRIOR ARTS
Statutory Basis
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer et al. (U.S. Pat. App. Pub. No. 2019/0181367).
Farmer discloses, as shown in Figures 6A-6B, a carbon nanotube transistor with

    PNG
    media_image1.png
    312
    426
    media_image1.png
    Greyscale

(1) a gate layer (604), disposed over a substrate (602); 
a channel material layer (106), disposed over the gate layer (604), wherein a material of the channel material layer (106) comprises a first low dimensional material;
a first dielectric layer (104), sandwiched between the gate layer (604) and the channel material layer (106); and 
source/drain terminals (110/112), in contact with the channel material layer (106), wherein the channel material layer (106) is at least partially sandwiched between the source/drain terminals (110/112) and over the gate layer (604), and the gate layer (604) is disposed between the substrate (602) and the source/drain terminals (110/112) (see Figures 6A-6B).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (U.S. Pat. App. Pub. No. 2020/0286959).
Jin discloses, as seen in Figure, a CNT-FET having

    PNG
    media_image2.png
    191
    464
    media_image2.png
    Greyscale

(1) a gate layer (22-2), disposed over a substrate (20); 
a channel material layer (24-2), disposed over the gate layer (22-2), wherein a material of the channel material layer (24-2) comprises a first low dimensional material;
a first dielectric layer (23), sandwiched between the gate layer (22-2) and the channel material layer (24-2); and 
source/drain terminals (25-2/26-2), in contact with the channel material layer (24-2), wherein the channel material layer (24-2) is at least partially sandwiched between the source/drain terminals (25-2/26-2) and over the gate layer (22-2), and the gate layer (22-2) is disposed between the substrate (20) and the source/drain terminals (25-2/26-2) (see Figure 3).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata et al. (U.S. Pat. App. Pub. No. 2011/0114914).
Numata discloses, as displayed in Figure 8, a FET with

    PNG
    media_image3.png
    172
    326
    media_image3.png
    Greyscale

(1) a gate layer (702), disposed over a substrate (701); 
a channel material layer (706), disposed over the gate layer (702), wherein a material of the channel material layer (706) comprises a first low dimensional material; 
a first dielectric layer (703), sandwiched between the gate layer (702) and the channel material layer (706); and 
source/drain terminals (707/708), in contact with the channel material layer (706), wherein the channel material layer (706) is at least partially sandwiched between the source/drain terminals (707/708) and over the gate layer (702), and the gate layer (702) is disposed between the substrate (701) and the source/drain terminals (707/708) (see Figure 8).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        October 07, 2022